Name: Decision No 476/1999/EC of the European Parliament and of the Council of 22 February 1999 amending Decision No 2085/97/EC establishing a programme of support, including translation, in the field of books and reading (Ariane)
 Type: Decision
 Subject Matter: European construction;  culture and religion;  information and information processing;  cooperation policy
 Date Published: 1999-03-05

 Avis juridique important|31999D0476Decision No 476/1999/EC of the European Parliament and of the Council of 22 February 1999 amending Decision No 2085/97/EC establishing a programme of support, including translation, in the field of books and reading (Ariane) Official Journal L 057 , 05/03/1999 P. 0001 - 0001DECISION No 476/1999/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 22 February 1999 amending Decision No 2085/97/EC establishing a programme of support, including translation, in the field of books and reading (Ariane) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 128 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Committee of the Regions (2),Acting in accordance with the procedure laid down in Article 189b of the Treaty (3),Whereas Decision No 2085/97/EC of the European Parliament and of the Council (4) establishes a programme of support, including translation, in the field of books and reading (the 'Ariane programme`) for the period 1 January 1997 to 31 December 1998;Whereas the third paragraph of Article 8 of that Decision provides for any suitable measure to be taken to avoid interruption of the programme;Whereas the Commission presented a proposal to the European Parliament and the Council on 28 May 1998 for a Decision establishing a single financing and programming instrument for cultural cooperation for the period 1 January 2000 to 31 December 2004;Whereas, pending adoption of that proposal, there is a need to ensure the continuity of cultural action by the European Community in the areas covered by the Ariane programme,HAVE DECIDED AS FOLLOWS:Article 1 Decision No 2085/97/EC is hereby amended as follows:1. in Article 1, '31 December 1998` shall be replaced by '31 December 1999`.2. in Article 6, 'ECU 7 million` shall be replaced by 'EUR 11,1 million`.Article 2 This Decision shall enter into force on 1 January 1999.Done at Brussels, 22 February 1999.For the European ParliamentThe PresidentJ. M. GIL-ROBLESFor the CouncilThe PresidentK.-H. FUNKE(1) OJ C 319, 16. 10. 1998, p. 13, and OJ C 372, 2. 12. 1998, p. 28.(2) OJ C 51, 22. 2. 1999, p. 92.(3) Opinion of the European Parliament of 9 October 1998 (OJ C 328, 26. 10. 1998, p. 237), Council Common Position of 20 November 1998 (OJ C 404, 23. 12. 1998, p. 17) and Decision of the European Parliament of 17 December 1998 (not yet published in the Official Journal). Council Decision of 8 February 1999.(4) OJ L 291, 24. 10. 1997, p. 26.